Citation Nr: 0322048	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an initial disability rating greater than 
10 percent for residuals of a fracture of the right 
wrist.

2.	Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a fracture of the left 
wrist.  


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On November 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
extent of the service-connected residuals 
of a fracture of his right wrist and the 
service-connected residuals of a fracture 
of his left wrist.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed. 
 
2.  The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology 
associated with the veteran's 
service-connected right and left wrist 
disabilities, which is found on 
examination, should be noted in the 
report of the evaluation.  

3.  Specifically, with respect to the 
veteran's right and left wrists, the 
examiner should discuss the presence, or 
absence, of ankylosis; the ranges of 
motion of these joints; as well as the 
extent of any pain and tenderness 
associated with the service-connected 
bilateral wrist disabilities (to include 
a discussion of whether the veteran's 
right and/or left wrists exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability as well as 
an opinion as to the degree to which the 
veteran's right and left wrist pain could 
significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time).  

4.  In addition, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine the 
nature and extent of the 
service-connected residuals of a fracture 
of the right wrist and the 
service-connected residuals of a fracture 
of the left wrist.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
5.  The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology 
associated with the veteran's 
service-connected bilateral wrist 
disabilities, which is found on 
examination, should be noted in the 
report of the evaluation.  

6.  In particular, the examiner should 
note the presence, or absence, of 
incomplete (including mild, moderate, or 
severe) paralysis or complete paralysis 
of the applicable peripheral nerves 
involving the veteran's wrists.  Also, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any carpal tunnel syndrome 
diagnosed on examination is in any way 
related to the veteran's 
service-connected bilateral wrist 
disabilities.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





